Name: Commission Regulation (EEC) No 453/85 of 21 February 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs, and Regulation (EEC) No 1932/81
 Type: Regulation
 Subject Matter: processed agricultural produce;  food technology;  agri-foodstuffs;  prices
 Date Published: nan

 No L 52/40 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 453/85 of 21 February 1985 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs, and Regulation (EEC) No 1932/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 6 (7) and 1 2 (3) thereof, technology, provision should be made for the option of using buttermilk powder, with the proviso that its fat content in excess of 1 % is not counted as butterfat ; Whereas Article 2 (2) of Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufac ­ ture of pastry products, ice-cream and other food ­ stuffs (*), as last amended by Regulation (EEC) No 2927/84, allows the same periods as Regulation (EEC) No 262/79 for processing butter into concentrated butter and for manufacturing the finished products ; Whereas, in view of the new time limits to be set in Regulation (EEC) No 262/79 for the same processing operations, these periods should be extended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 2927/84 (4), lays down terms for the sale of butter at reduced prices for use in the manufacture of pastry products, ice ­ cream and other foodstuffs : Whereas Article 4 (2) of that Regulation sets the maximum weight of milkfat which may be contained in formula B products ; whereas, to make this measure more effective, the minimum weight of milkfat contained should also be laid down : Article 1Whereas Article 8 of the abovementioned Regulation stipulates a period of three months for the processing of butter into concentrated butter and an overall period of eight months for the processing of butter into finished products ; whereas, in view of commer ­ cial practice in this sector, the sale of butter would be facilitated if these periods were extended ; Regulation (EEC) No 262/79 is hereby amended as follows : 1 . In the second subparagraph of Article 4(1 ), ' less than 26 % ' is replaced by 'less than 30 %'. Whereas Annex I to the Regulation in question lists the products to be incorporated into concentrated butter which is intended for processing into formula A and formula C products ; whereas, in connection with IV and V thereof, it should be stipulated that the level of milkfat derived from skimmed-milk powder may not exceed 1 % ; whereas, for reasons of processing 2. Article 4 (2) is replaced by the following : '2. Formula B : (a) ice-cream falling within subheadings 18.06 B and 21.07 C of the Common Customs Tariff and containing ,8 % or more by weight of milkfat but not more than 20 % , or(') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 41 , 16 . 2. 1979, p. 1 . (4) OJ No L 276, 19 . 10 . 1984, p . 14 . 0 OJ No L 191 , 14 . 7. 1981 , p. 6 . 22. 2. 85 Official Journal of the European Communities No L 52/41 6. In Annex I, point V (a) is replaced by the follow ­ ing : '(a) 310 kg of a mixture containing :  one or more components, of the non-fat dry content of milk  either unprocessed, or  in the form of skimmed-milk powder and/or buttermilk powder which may derive from the manufacture of concen ­ trated butter, of which the fat content is determined in accordance with FIL Standard 9B : 1984 ; the level of fat in excess of 1 % shall be deducted from the quantity of milkfat eligible for the price reduction,  and/or wheat flour (corn),  and/or starch or its derivatives such as dextrin, malto-dectrin, maltose, etc. (b) preparations, excluding yoghourt and yoghourt powder, for the manufacture of ice-cream, falling within subheading 18.06 D or heading No 21.07 of the Common Customs Tariff, which contain 16 % or more by weight, in the dry matter, of milkfat but not more than 33 %, together with one or more flavourings and with emulsifiers or stabilizers, and are suitable for consumption without any further treatment than the addition of water if required, any mechanical treatment necessary and freezing.' 3 . The first indent of Article 4(3)(a)(bb) is replaced by the following : '  with a 40 % or higher flour and/or starch base . . .'. 4 . Article 8 is replaced by the following : 'Article 8 The butter awarded shall be processed in the Community within a period :  of seven months for the processing operations referred to in Article 5 ( 1 ) and (2),  of 10 months for the processing operation referred to in Article 4, calculated from the final day for submission of tenders as specified in Article 12(2).' 5 . In Annex I, point IV (a) is replaced by the following : '(a) 250 kg of a mixture containing :  one or more components of the non-fat dry content of milk  either unprocessed, or  in the form of skimmed-milk powder and/or buttermilk powder which may derive from the manufacture of concen ­ trated butter, of which the fat content is determined in accordance with FIL Standard 9B : 1984 ; the level of fat in excess of 1 % shall be deducted from the quantity of milkfat eligible for aid,  and/or wheat flour (corn),  and/or starch or its derivatives such as dextrin, malto-dextrin, maltose, etc .,  and/or sugar (sucrose), and  a volume of nitrogen gas guaranteeing a foamy texture to the finished product having a maximum water content of 3 % by weight, and'. This mixture shall be dissolved and/or dispersed in water to obtain an aqueous phase that is emulsified with the milkfat, in which have been dissolved the products indicated in (aa), (bb) and one of the indents of (cc) in (b) hereunder. This emulsion shall then be dried by the spray process or by another process having an equivalent effect to give a powder with a maximum water content by weight of 2 % and a physical structure which makes it impossible to separate the fatty phase by the action of heat up to at least 80 ® C, and'. 7. The following paragraph 3 is added to Annex IV : '3 . Confectioner's custard, powdered (Product falling within subheading 19.02 B II b) of the Common Customs Tariff) Composition (content by weight) :  milkfat : 4 % or more but less than 8 %,  skimmed-milk powder : 8 % or more but less than 15 % ,  sucrose (including invert sugar expressed as sucrose) : 45 % or more but less than 55 %,  pre-gelatinized starch : 20 % or more but less than 25 % ,  emulsifiers, stabilizers, flavourings and salts : less than 5 % .' No L 52/42 Official Journal of the European Communities 22. 2. 85 within a period of seven months calculated from the closing date for the submission of the indivi ­ dual tenders concerned.' Article 2 Article 2 (2) of Regulation (EEC) No 1932/81 is hereby replaced by the following : '2 . The butter referred to in Article 1 (2) (a) and the concentrated butter referred to in Article 1 (2) (b) must be processed into the products listed in Article 4 of Regulation (EEC) No 262/79 within a period of 10 months calculated from the closing date for the submission of the individual tenders concerned. The manufacture of the concentrated butter referred to in Article 1 (2) (b) must take place Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to butter sold by tendering procedure after the date on which it comes into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President ¢